IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,964


EX PARTE TERRELL MAXWELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-08-300490
IN THE 331ST DISTRICT COURT FROM TRAVIS COUNTY 


 Per curiam.
 
O R D E R

 
 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant, a minor at the time of the offense,
was convicted of capital murder and sentenced to life in prison without parole. The Third Court of
Appeals affirmed his conviction. Maxwell v. State, No. 03-09-00027-CR (Tex. App.--Austin Nov.
12, 2010) (unpublished). 
	Applicant alleges, inter alia, that his sentence violates the Eighth Amendment's prohibition
of cruel and unusual punishment. In June 2012, the Supreme Court decided that "mandatory life
without parole for those under the age of 18 at the time of their crimes violates the Eighth
Amendment's prohibition on 'cruel and unusual punishments.'" Miller v. Alabama, 132 S. Ct. 2455,
2460 (2012). We order that this application be filed and set to determine whether Miller v. Alabama
applies retroactively, and, if so, what remedy is appropriate. The parties shall brief the issue. 
	The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court on or before July 5, 2013.

Filed:	February 6, 2013
Do not publish